Case 2:17-cv-00119-SPL Document 101-1 Filed 02/15/19 Page 1 of 61




                                 EXHIBIT 1
                                          Case 2:17-cv-00119-SPL Document 101-1 Filed 02/15/19 Page 2 of 61



                                     1    Robert T. Mills (Arizona Bar #018853)
                                          Sean A. Woods (Arizona Bar #028930)
                                     2    Jordan C. Wolff (Arizona Bar #034110)
                                     3
                                          MILLS + WOODS LAW, PLLC
                                          5055 North 12th Street, Suite 101
                                     4    Phoenix, Arizona, 85014
                                          Telephone (480) 999-4556
                                     5    docket@millsandwoods.com
                                          Attorneys for Plaintiffs
                                     6

                                     7                             UNITED STATES DISTRICT COURT
                                     8                              FOR THE DISTRICT OF ARIZONA
                                     9
                                         James W. Denby, et al.,                            Case No.: 2:17-CV-00119-SPL
                                    10
                                                               Plaintiffs,                      DECLARATION OF JORDAN C.
                                    11
                                                                                                        WOLFF
5055 North 12th Street, Suite 101




                                         vs.
MILLS + WOODS LAW, PLLC




                                    12
                                                                                                (Assigned to the Honorable Steven P.
      Phoenix, AZ 85004




                                    13 City of Casa Grande, et al.,
         480.999.4556




                                                                                                               Logan)
                                    14                         Defendants.

                                    15

                                    16          I, JORDAN C. WOLFF, pursuant to 28 U.S.C. § 1746, declare under penalty of

                                    17 perjury that the following is true and correct:

                                    18          1.      I am over the age of eighteen and competent to testify to the matters set forth in this

                                    19 Declaration.

                                    20          2.      I am Plaintiff’s attorney and in order to respond to Defendants’ Motion for

                                    21 Summary Judgment, Plaintiffs will need to conduct, at a minimum, the following discovery in

                                    22 order to demonstrate that the defendants are not entitled to summary judgment:

                                    23          3.      In connection with the Casa Grande and Pinal County Sheriff’s Office policies

                                    24 Plaintiffs would make document requests for the relevant policies that were in place before, during,

                                    25 and after the events alleged in the Second Amended Complaint. Such policies include the use of

                                    26 force when serving search or arrest warrants; the use of chemical agents such as tear gas and pepper

                                    27 spray; the use of flash-bang devices; the procedures to search a residence; procedures used to

                                    28 secure a residence for the purpose of serving search or arrest warrants; policies for use of robots
                                          Case 2:17-cv-00119-SPL Document 101-1 Filed 02/15/19 Page 3 of 61



                                     1 (including all types of robots that were used in the events alleged in the Second Amended

                                     2 Complaint. Such information will permit Plaintiffs to determine whether these or other policies

                                     3 are unconstitutional.

                                     4          4.      In connection with the Casa Grande and Pinal County Sheriff’s Office customs and

                                     5 practices claims, Plaintiffs would make document requests and interrogatory requests for

                                     6 information related to the policies listed above. Such information includes whether officers at Casa

                                     7 Grande Police Department or Pinal County Sheriff’s Office are known to disregard policies

                                     8 established and promulgated by the Pinal County Sheriff or the Casa Grande Police Department.

                                     9 Such information would also include whether supervisors in the Pinal County Sheriff’s Office or
                                    10 Casa Grande Police Department knew of any of the individual defendants who routinely violate

                                    11 policies or clearly established law and are not penalized, are permitted to remain employed, or are
5055 North 12th Street, Suite 101
MILLS + WOODS LAW, PLLC




                                    12 not trained/retrained on constitutional practices.
      Phoenix, AZ 85004




                                                5.
         480.999.4556




                                    13                  In regard to the individual officer defendants, Plaintiffs would make document

                                    14 requests for employment files for each individual officer in order to ascertain the education and

                                    15 training of the officers and to determine whether any individual officer has a history or proclivity

                                    16 toward destruction of property or excessive use of force that is demonstrated in his prior

                                    17 employment history – whether at Pinal County, Casa Grande Police Department, or elsewhere.

                                    18          6.      In regard to the individual officer defendants, Plaintiff would notice and conduct

                                    19 depositions of the officer defendants to get more information about the events alleged in the

                                    20 Second Amended Complaint and described in the various incident reports. Specific questions that

                                    21 would be asked would include: how the individual officers came to believe the statements made

                                    22 in their affidavits or in the incident reports and whether the source of that information is credible

                                    23 and reliable; who issued instructions for that day and how those instructions were followed by

                                    24 individual officers; who authorized the use of the Bearcat and on what basis; what information was

                                    25 provided to the officers about weapons in the home and who verified whether that information was

                                    26 accurate.

                                    27

                                    28


                                                                                            2
                                          Case 2:17-cv-00119-SPL Document 101-1 Filed 02/15/19 Page 4 of 61



                                     1          7.     In regard to the individual officers associated with SWAT operations, the Plaintiffs

                                     2 would request information as to training and as to tactics used to execute the search of Plaintiffs’

                                     3 residence.

                                     4

                                     5                 DATED this 15th day of February 2019.
                                     6

                                     7

                                     8

                                     9                                                       Jordan C. Wolff
                                    10

                                    11
5055 North 12th Street, Suite 101
MILLS + WOODS LAW, PLLC




                                    12
      Phoenix, AZ 85004
         480.999.4556




                                    13

                                    14

                                    15

                                    16

                                    17

                                    18

                                    19

                                    20

                                    21

                                    22

                                    23

                                    24

                                    25

                                    26

                                    27

                                    28


                                                                                         3
Case 2:17-cv-00119-SPL Document 101-1 Filed 02/15/19 Page 5 of 61




                                 EXHIBIT 2
Case 2:17-cv-00119-SPL Document 101-1 Filed 02/15/19 Page 6 of 61




                                                           DENBY000513
Case 2:17-cv-00119-SPL Document 101-1 Filed 02/15/19 Page 7 of 61




                                                           DENBY000514
Case 2:17-cv-00119-SPL Document 101-1 Filed 02/15/19 Page 8 of 61




                                                           DENBY000515
Case 2:17-cv-00119-SPL Document 101-1 Filed 02/15/19 Page 9 of 61




                                                           DENBY000516
Case 2:17-cv-00119-SPL Document 101-1 Filed 02/15/19 Page 10 of 61




                                                           DENBY000518
Case 2:17-cv-00119-SPL Document 101-1 Filed 02/15/19 Page 11 of 61




                                                           DENBY000519
Case 2:17-cv-00119-SPL Document 101-1 Filed 02/15/19 Page 12 of 61




                                                           DENBY000520
Case 2:17-cv-00119-SPL Document 101-1 Filed 02/15/19 Page 13 of 61




                                                           DENBY000521
Case 2:17-cv-00119-SPL Document 101-1 Filed 02/15/19 Page 14 of 61




                                                           DENBY000523
Case 2:17-cv-00119-SPL Document 101-1 Filed 02/15/19 Page 15 of 61




                                                           DENBY000524
Case 2:17-cv-00119-SPL Document 101-1 Filed 02/15/19 Page 16 of 61




                                                           DENBY000525
Case 2:17-cv-00119-SPL Document 101-1 Filed 02/15/19 Page 17 of 61




                                                           DENBY000528
Case 2:17-cv-00119-SPL Document 101-1 Filed 02/15/19 Page 18 of 61




                                                           DENBY000532
    Case 2:17-cv-00119-SPL Document 101-1 Filed 02/15/19 Page 19 of 61
DENBY000536




               J
Case 2:17-cv-00119-SPL Document 101-1 Filed 02/15/19 Page 20 of 61




                                                           DENBY000538
     Case 2:17-cv-00119-SPL Document 101-1 Filed 02/15/19 Page 21 of 61
DENBY000543
Case 2:17-cv-00119-SPL Document 101-1 Filed 02/15/19 Page 22 of 61




                                                           DENBY000544
Case 2:17-cv-00119-SPL Document 101-1 Filed 02/15/19 Page 23 of 61




                                                           DENBY000545
Case 2:17-cv-00119-SPL Document 101-1 Filed 02/15/19 Page 24 of 61




                                                           DENBY000546
Case 2:17-cv-00119-SPL Document 101-1 Filed 02/15/19 Page 25 of 61




                                                           DENBY000548
     Case 2:17-cv-00119-SPL Document 101-1 Filed 02/15/19 Page 26 of 61
DENBY000549
Case 2:17-cv-00119-SPL Document 101-1 Filed 02/15/19 Page 27 of 61




                                                           DENBY000551
Case 2:17-cv-00119-SPL Document 101-1 Filed 02/15/19 Page 28 of 61




                                                            DENBY000559
Case 2:17-cv-00119-SPL Document 101-1 Filed 02/15/19 Page 29 of 61




                                                            DENBY000560
Case 2:17-cv-00119-SPL Document 101-1 Filed 02/15/19 Page 30 of 61




                                                            DENBY000561
Case 2:17-cv-00119-SPL Document 101-1 Filed 02/15/19 Page 31 of 61




                                                            DENBY000565
Case 2:17-cv-00119-SPL Document 101-1 Filed 02/15/19 Page 32 of 61




                                                            DENBY000566
Case 2:17-cv-00119-SPL Document 101-1 Filed 02/15/19 Page 33 of 61




                                                            DENBY000575
Case 2:17-cv-00119-SPL Document 101-1 Filed 02/15/19 Page 34 of 61




                                                            DENBY000583
Case 2:17-cv-00119-SPL Document 101-1 Filed 02/15/19 Page 35 of 61




                                                            DENBY000584
Case 2:17-cv-00119-SPL Document 101-1 Filed 02/15/19 Page 36 of 61




                                                            DENBY000585
Case 2:17-cv-00119-SPL Document 101-1 Filed 02/15/19 Page 37 of 61




                                                            DENBY000587
Case 2:17-cv-00119-SPL Document 101-1 Filed 02/15/19 Page 38 of 61




                                                            DENBY000589
Case 2:17-cv-00119-SPL Document 101-1 Filed 02/15/19 Page 39 of 61




                                                            DENBY000590
Case 2:17-cv-00119-SPL Document 101-1 Filed 02/15/19 Page 40 of 61




                                                            DENBY000592
Case 2:17-cv-00119-SPL Document 101-1 Filed 02/15/19 Page 41 of 61




                                                            DENBY000593
Case 2:17-cv-00119-SPL Document 101-1 Filed 02/15/19 Page 42 of 61




                                                            DENBY000595
Case 2:17-cv-00119-SPL Document 101-1 Filed 02/15/19 Page 43 of 61




                                                            DENBY000596
Case 2:17-cv-00119-SPL Document 101-1 Filed 02/15/19 Page 44 of 61




                                                            DENBY000612
Case 2:17-cv-00119-SPL Document 101-1 Filed 02/15/19 Page 45 of 61




                                                            DENBY000622
Case 2:17-cv-00119-SPL Document 101-1 Filed 02/15/19 Page 46 of 61




                                                            DENBY000623
Case 2:17-cv-00119-SPL Document 101-1 Filed 02/15/19 Page 47 of 61




                                                            DENBY000626
Case 2:17-cv-00119-SPL Document 101-1 Filed 02/15/19 Page 48 of 61




                                                            DENBY000629
Case 2:17-cv-00119-SPL Document 101-1 Filed 02/15/19 Page 49 of 61




                                                            DENBY000632
Case 2:17-cv-00119-SPL Document 101-1 Filed 02/15/19 Page 50 of 61




                                                            DENBY000633
Case 2:17-cv-00119-SPL Document 101-1 Filed 02/15/19 Page 51 of 61




                                                            DENBY000638
Case 2:17-cv-00119-SPL Document 101-1 Filed 02/15/19 Page 52 of 61




                                                            DENBY000643
Case 2:17-cv-00119-SPL Document 101-1 Filed 02/15/19 Page 53 of 61




                                                            DENBY000657
Case 2:17-cv-00119-SPL Document 101-1 Filed 02/15/19 Page 54 of 61




                                                            DENBY000672
Case 2:17-cv-00119-SPL Document 101-1 Filed 02/15/19 Page 55 of 61




                                                            DENBY000679
Case 2:17-cv-00119-SPL Document 101-1 Filed 02/15/19 Page 56 of 61




                                                            DENBY000689
Case 2:17-cv-00119-SPL Document 101-1 Filed 02/15/19 Page 57 of 61




                                                            DENBY000690
Case 2:17-cv-00119-SPL Document 101-1 Filed 02/15/19 Page 58 of 61




                                                            DENBY000691
Case 2:17-cv-00119-SPL Document 101-1 Filed 02/15/19 Page 59 of 61




                                                            DENBY000698
Case 2:17-cv-00119-SPL Document 101-1 Filed 02/15/19 Page 60 of 61




                                                            DENBY000699
Case 2:17-cv-00119-SPL Document 101-1 Filed 02/15/19 Page 61 of 61




                                                            DENBY000707
